                                                                      Case 2:19-cv-02298-DLR Document 1 Filed 04/09/19 Page 1 of 5



                                                             1   Jesse Cook; AZ Bar No. 027173
                                                                 Zachary Price; AZ Bar No. 028464
                                                             2
                                                                 COOK & PRICE, PLC
                                                             3   402 E. Southern Ave.
                                                                 Tempe, AZ 85282
                                                             4   Tel: 480.407.4440
                                                             5   Fax: 480.696.5474
                                                                 JCook@CookPriceLaw.com
                                                             6   ZPrice@CookPriceLaw.com
                                                             7
                                                                 Attorneys for
                                                             8   Andrew Olason
                                                             9
                                                            10                           IN THE UNITED STATES DISTRICT COURT

                                                            11                                 FOR THE DISTRICT OF ARIZONA
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12   Andrew Olason,
                                                            13
                                                                                            Plaintiff,
                                                            14
                                                                 v.                                                                   COMPLAINT
                                                            15
                                                            16   The Phoenix Recovery Group;
                                                                 XYZ, LLC;
                                                            17   ABC, Corp.,
                                                            18
                                                                                            Defendants.
                                                            19
                                                            20                                           I.        INTRODUCTION
                                                            21
                                                                      1. This is an action for damages brought by an individual consumer for Defendant’s
                                                            22
                                                                         violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
                                                            23
                                                                         (hereinafter “FDCPA”).
                                                            24
                                                                                                          II.          JURISDICTION
                                                            25
                                                            26        2. Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. §1692k(d), and

                                                            27           therefore involves a “federal question” pursuant to 28 U.S.C. §1331.
                                                            28                                                  III.     PARTIES

                                                                                                                  Page 1 of 5
                                                                 Case 2:19-cv-02298-DLR Document 1 Filed 04/09/19 Page 2 of 5



                                                             1   3. Plaintiff, Andrew Olason (“Plaintiff”), is a natural person residing in Maricopa County,
                                                             2      Arizona.
                                                             3
                                                                 4. Defendant, upon information and belief Phoenix Recovery Group (“Defendant”) is a
                                                             4
                                                                    corporation engaged in the business of collecting debts by use of the mails and telephone.
                                                             5
                                                                    Defendant regularly attempts to collect debts alleged due another.
                                                             6
                                                             7   5. Defendant, XYZ, LLC is an unknown LLC, doing business as the Phoenix Recovery

                                                             8      Group and is engaged in the business of collecting debts by use of the mails and

                                                             9      telephone. Defendant regularly attempts to collect debts alleged due another.
                                                            10   6. Defendant, ABC, Corp. is an unknown Corporation, doing business as the Phoenix
                                                            11
                                                                    Recovery Group and is engaged in the business of collecting debts by use of the mails and
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                    telephone. Defendant regularly attempts to collect debts alleged due another.
                                                            13
                                                                                             IV.     FACTUAL ALLEGATIONS
                                                            14
                                                            15   7. Defendant is a “debt collector” as defined by FDCPA, 15 U.S.C. 15 U.S.C. §1692a(6).

                                                            16   8. Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3).
                                                            17   9. All activities of Defendant set out herein were undertaken in connection with the
                                                            18
                                                                    collection of a “debt,” as defined by 15 U.S.C. §1692a(5).
                                                            19
                                                                 10. Within the last year, Defendant did multiple actions in attempt to collect a debt from
                                                            20
                                                                    Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways including, but not
                                                            21
                                                            22      limited to the following:

                                                            23          •   Communicating with people who were not the consumer and failing to identify

                                                            24              themselves, failing to state they are confirming or correcting location information
                                                            25              of the consumer (15 U.S.C. §1692b(1));
                                                            26
                                                                        •   Communicating with people who were not the consumer and stating the consumer
                                                            27
                                                                            owes a debt (15 U.S.C. §1692b(2));
                                                            28

                                                                                                          Page 2 of 5
                                                                 Case 2:19-cv-02298-DLR Document 1 Filed 04/09/19 Page 3 of 5



                                                             1        •   Communicating with people who were not the consumer more than once when not
                                                             2            requested to do so (15 U.S.C. §1692b(3));
                                                             3
                                                                      •   Communicating with people who were not the consumer and telling them they
                                                             4
                                                                          were in the debt collection business and that the communication relates to the
                                                             5
                                                                          collection of a debt (15 U.S.C. §1692b(5));
                                                             6
                                                             7        •   Communicating with third parties regarding the debt without prior consent of the

                                                             8            consumer (15 U.S.C. §1692c(b));
                                                             9        •   Using false, deceptive, or misleading representation or means in connection with
                                                            10
                                                                          the debt through the false representation of the character, amount, or legal status of
                                                            11
                                                                          any debt (15 U.S.C. §1692e(2)(A));
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                      •   Using false, deceptive, or misleading representation or means in connection with
                                                            13
                                                            14            the debt through false representation or implication that the consumer committed

                                                            15            any crime or other conduct to disgrace the consumer (15 U.S.C. §1692e(7));
                                                            16        •   Using false, deceptive, or misleading representation or means in connection with
                                                            17
                                                                          the debt through threatening to communicate credit information which is known or
                                                            18
                                                                          which should be known to be false (15 U.S.C. §1692e(8));
                                                            19
                                                                      •   Using false, deceptive, or misleading representation or means in connection with
                                                            20
                                                            21            the debt through distributing written communication and documents which creates

                                                            22            the false impression it was authorized by the court (15 U.S.C. §1692e(9));
                                                            23        •   Using false, deceptive, or misleading representation or means in connection with
                                                            24
                                                                          the debt through using a false representation or deceptive means to collect a debt
                                                            25
                                                                          (15 U.S.C. §1692e(10)); and
                                                            26
                                                            27
                                                            28

                                                                                                        Page 3 of 5
                                                                    Case 2:19-cv-02298-DLR Document 1 Filed 04/09/19 Page 4 of 5



                                                             1              •      Using false, deceptive, or misleading representation or means in connection with
                                                             2                     the debt through the false representation or implication that documents are legal
                                                             3
                                                                                   process (15 U.S.C. §1692e(13)).
                                                             4
                                                                    11. As a result of the aforementioned violations, Plaintiff suffered and continues to suffer
                                                             5
                                                                        injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
                                                             6
                                                             7          severe emotional distress.

                                                             8      12. Defendant intended to cause, by means of the actions detailed above, injuries to Plaintiff’s

                                                             9          feelings, personal humiliation, embarrassment, mental anguish and severe emotional
                                                            10
                                                                        distress
                                                            11
                                                                    13. Defendant’s actions detailed above, were undertaken with extraordinary disregard of, or
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                        indifference to, known or highly probable risks to purported debtors.
                                                            13
                                                                    14. To the extent Defendant’s actions, detailed in paragraphs above, were carried out by an
                                                            14
                                                            15          employee of Defendant, that employee was acting within the scope of his or her

                                                            16          employment.
                                                            17          COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
                                                            18
                                                                    15. Plaintiff reincorporates by reference all of the preceding paragraphs.
                                                            19
                                                                    16. The preceding paragraphs state a prima facie case for Plaintiff against Defendant for
                                                            20
                                                                        violations of the FDCPA.
                                                            21
                                                            22                                              PRAYER FOR RELIEF

                                                            23          WHEREFORE, Plaintiff respectfully prays the judgment be entered against the Defendant

                                                            24   for the following:
                                                            25      A. Declaratory judgment that Defendant’s conduct violated the FDCPA;
                                                            26
                                                                    B. Actual damages pursuant to 15 U.S.C. §1692k;
                                                            27
                                                                    C. Statutory damages pursuant to 15 U.S.C. §1692k;
                                                            28

                                                                                                                Page 4 of 5
                                                                    Case 2:19-cv-02298-DLR Document 1 Filed 04/09/19 Page 5 of 5



                                                             1      D. Costs, disbursements and reasonable attorney’s fees for all successful claims, and any
                                                             2          unsuccessful claims arising out of the same transaction or occurrence as the successful
                                                             3
                                                                        claims, pursuant to 15 U.S.C. §1692k; and,
                                                             4
                                                                    E. For such other and further relief as may be just and proper.
                                                             5
                                                                        PLAINTIFF FURTHER HEREBY REQUESTS A TRIAL BY JURY
                                                             6
                                                             7                                DATED April 9, 2019.

                                                             8
                                                                                                             COOK & PRICE, PLC
                                                             9
                                                                                                             By: /s/ Jesse D. Cook
                                                            10                                               402 E. Southern Ave.
                                                                                                             Tempe, Arizona 85282
                                                            11                                               Attorneys for Defendant
                                                                                                             Andrew Olason
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                            13
                                                            14
                                                            15
                                                                                               CERTIFICATE OF SERVICE
                                                            16
                                                            17   I hereby certify that on April 9, 2019, I electronically transmitted the foregoing document
                                                                 to the Clerk’s Office using the CM/ECF System for filing and transmitted a Notice of
                                                            18   Electronic Filing to the following CM/ECF registrants.
                                                            19
                                                                 None
                                                            20
                                                            21
                                                            22   By: /s/ Jesse D. Cook

                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                             Page 5 of 5
